Title: Thomas Jefferson to John T. Barraud, 25 December 1812
From: Jefferson, Thomas
To: Barraud, John T.


          Monticello Dec. 25.
          Th: Jefferson presents mr Barraud his respectful salutations, and his thanks for the pamphlets from mr Warden which have come safely to hand. he has no reason to believe any letter accompanied them, as he had before recieved a letter on their subject from the Abbé Rochon author of them. with his acknolegements for mr Barraud’s kind care of them he prays him to recieve the assurance of his great respect.
        